Title: From George Washington to John Rutledge, 31 October 1781
From: Washington, George
To: Rutledge, John


                  
                     Dear Sir
                     Head Quarters near York 31st Octo. 1781
                  
                  I have to acknowlege your Excellencys two Favors of Septemr & 5th instant—and am not surprized at the Urgency with which you express your Sentiments on a Subject of so much Importance to yourself in particular, & to the general Interest of the United States—I have only to Lament that it is not in my Power to give you that Satisfactory Reply, which your fond Hopes would lead you to expect.
                  I can assure your Excellency that every Argument has been used with the Count de Grasse to induce him to continue his stay on these Coasts, & to aid with his Fleet, the combined Army, in an operation against Charlestown—but without Success—The advanced Season—the Orders of his Court—& of his own Engagements to be punctual to a certain Time fixed upon for his ulterior  Operations, forbid A Compliance on his Part—and I am obliged to Submit.
                  An Attempt to besige Charlestown without the Aid of a superiour Naval Force, being utterly impracticable; a very respectable Reinforcement of Continental Troops is ordered for the Support of Genl Greene; with which I flatter myself, he will be able to comand the Country of Carolina, & confine the Enemy to the Town of Charlestown—and I fancy to myself a future Day, not far Distant—when they shall be obliged to abandon that place.
                  As you will, before this can reach you, be fully informed of our Success against Earl Cornwallis I omit to add anything on that Subject—but to beg your Excellency to accept my sincere Congratulations on that favorable Event—I have the Honor to be &c.
                  
                     G.W.
                  
               